       Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 1 of 11 PageID #: 1



AO 91 (Rev. 08/09) Criminal Complaint                                                       ri

                                     United States District Court 0r
                                                             for the
                                                                                           2019 JAN 22 PH 3: 35
                                                Northern District of Texas

                                                                                             JTY CLERK
                  United States of Ame ica                      )
                                v.                              )
                 Christopher James Regan                        )      Case No.
                                                                )
                                                                )            1                   M «J               0 1 ''
                                                                )
                           De/endamfs)

                                                 C IMINAL'COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 19-22, 2018 in the county of Howard County in the
      Northern District of Texas , the defendant(s) violated:

             Code Section Offense Descriptio
18 USC 2252 (a)(2) Receipt and Distribution of Child Pornography




          This cri inal complaint is based on these facts:
See attached affidavit




          8f Continued on the attached sheet.




                                                                                     Marisol O'learv, Special A ent
                                                                                           Printed name a d title

S orn to before me and signed in my presence.


Date: 01/22/2019
                                                                             f Judge's sig ature


City and state: San An elo, TX                                                    E. Scott Frost, U.S. Magistrate Judge
                                                                                           P inted name a d title
Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 2 of 11 PageID #: 2




               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Marisol O Leary, being first duly sworn, depose and state the following:

     I. INTRODUCTION AND AGENT BACKGROUND

    1. I have bee a federal criminal investigator since 2003 and I am currently

employed by the U.S. Department of Homeland Security, Homeland Security

Investigations (HSI) in San Angelo, Texas. Tam an investigative or law enforcement

officer of the United States within the meaning of Title 18, United States Code, Section

2510(7), that is, an officer of the United States who is empowered by law to conduct

investigations of, and to make arrests for, offenses enumerated in Title 18, United States

Code, Section 2516. I am a federal law enforcement officer within the meaning of

Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in

enforcing the criminal laws and duly authorized by the Attorney General to request a

search warrant.


   2. My duties as a Criminal Investigator include, but are not limited to, investigating

federal statues consisting of cybercrimes, alien smuggling and smuggling of contraband

into and out of the United States, as well as general alien investigations. As part of my

duties, I have also conducted and participated in investigations relating to the sexual

exploitation of children. During the course of these investigations, I have observed and

reviewed exam les of child pornography in various forms of media, including computer

media. As part of my duties and responsibilities as an HSI Special Agent, I am

authorized to investigate crimes involving the sexual exploitation of children pursuant to

Title 18, United States Code, Sections 1466A, and 2251, etseq.
 Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 3 of 11 PageID #: 3




    3. As part of my duties as an HSI Special Agent, I have received training

and gained extensive e perience in the conduct of criminal investigations involving child

e ploitation and child pornography.

   4. The facts set forth in this affidavit are kno n to me as a result of my p rticipation

in this investigation and speaking ith other law enforcement officials, personnel, and

witnesses. I have spoken to, and worked with, other experienced federal, state, and local

agents and peace officers in investigating this case.

   5. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all my knowledge about this mat er.


II- PURPOSE OF AFFIDAVIT


   6. This affidavit is provided in support of an application for an arrest warrant.

   7. I have probable cause to believe Christopher Regan and Tanya Regan violated 18

U.S.C. § 2252(a)(2), that is, receipt of images of child pornography. Title 18, United

States Code, Section 2252(a)(2), make it a federal crime for any person to nowingly

mail, transport, ship, receive, or distribute, using any means or facility of interstate or

foreign commerce, or in interstate or foreign commerce, by any means, including by

computer, any mate ial constituting or containing images of child pornography.

   8. I have probable cause to believe Tanya Marie Regan violated 18 U.S.C. §

2251(b), that is, production of child pornography by a parent or guardian. Title 18,

United States Code, Section 2251(b) makes it a federal crime for any parent or legal

guardian to knowingly ermit such minor to engage in sexually explicit conduct for the
Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 4 of 11 PageID #: 4




purpose of producing any visual depiction of such conduct if the parent or legal guardian

knows or has reason to know that such visual depiction will be transported or transmitted

using any means or facility of interstate or foreign commerce or in or affecting interstate

or foreign commerce.




HI. PROBABLE CAUSE


   9. On or about November 6, 2018, deputies with the Howard County Sheriffs

department contacted HSI special agents in San Angelo regarding a NCMEC referral

Specifically, the Howard County deputies informed HSI of three images of child

pornography, which had been stored on a google account linked to IP address:

74.195.103.48 and IP address 74.197.212.233. Howard County deputies issued a

summons for subscriber infonnation for the above-referenced IP addresses. Results

yielded information that the IP addresses were assigned to account holder Christopher

Regan, at 1516 Tucson, Big Spring, Texas, with a telephone number of (214) 304-1426.

The occupants of the above-referenced residence, as identified through open source

records, were identified to be Christopher Regan and Tanya Marie Regan. In addition to

Tanya and Christopher Regan, who are married, three minor children also reside at the

residence. Further investigation revealed that telephone number (214) 304-1426 is a

cellular phone number registered to Christopher Regan.


   10. The google account associated with the above-referenced IP addresses was

identified as iennalennonl2@gmail.com. Law enforcement obtained a federal search
Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 5 of 11 PageID #: 5




warrant to Google, Inc. Google complied with the search warrant and noted that the

phone number attributed to the iennalennonl2@gmail.com email account is (214) 304-

1426 - Christopher Regan s cellular number. Law enforcement were also able to

identify at least 37 other email accounts associated with Christopher Regan’s cellular

number.



   11. Google records confirm that the three images of child pornography were

uploaded from the IP address belonging to Christopher Regan on or about September 19,

2018 through September 22, 2018. The images were then emailed to Tanya Regan.


   12. The three images are described as follows:


   @ Image 1: a prepubescent female child wearing a blue in color dress with no
       underwear, laying on her back with her legs s read open ex osing her vagina;


   • Image 2: a prepubescent female child wearing what appears to be a bathing suit
       while someone is pulling the bathing suit to the side exposing the young child’s
       nude vagina;


   • Image 3: a prepubescent female child with her legs spread open inserting the index
       finger of her hand in her vagina and holding the labia open exposing her vagina
       and anus while the image is being captured.

    13. On November 8, 2018, Howard County deputies secured a state search warrant

for the above-referenced residence. On November 9, 2018, local law enforcement, with

the assistance of HSI special agents, executed the search warrant at the residence of

Christopher Regan and Tanya Regan to obtain evidence of child pornography. Law
 Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 6 of 11 PageID #: 6




enforcement seized multiple digital devices, including a Toshiba laptop that belonged to

Tanya Marie Reg n.


   14. On November 9, 2018,1 interviewed Tanya Regan. During the interview, she

 dmitted to the aggravated se ual assault and exploitation of her 12-year-old child.

Specifically, Tanya Regan admitted to having vaginal and oral sex with her 12-year-old

son on at least one occasion between the dates of February 2018 to April 2018. anya

Regan stated she used a camera to video record the sexual encounter and then uploaded

the video to her Toshiba laptop. Tanya Regan stated that she spoke with her husband,

Christopher R gan, about her plan to have sex with her 12-year-old son to help him with

his anger issues. Tanya Regan stated her husband was out of town when it happened but

stated she advised him when she had completed the sex act. Tanya Regan also admitted

to using a social media application known as Tumblr. Tanya Regan further advised that

her Tumblr username was hotmom0984.


    15. Tanya Regan later admitted to the possession and receipt of child pornography,

specifically the receipt of what she claims is a 13-year-old girl and her 15-year-old

brother in a sexually explicit image, which she stated she received on November 8, 2018,

from a person in her phone contacts, listed as Diane. An image of two under ge

children, fitting the description Tanya Regan gave to law enforcement was discovered

within her Tumblr chats. Specifically, law enforcement found an image that appears to

be of two naked underage children with the minor female holding the boy s erect penis.
Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 7 of 11 PageID #: 7




   16. During an interview with law enforcement, Christopher Regan also admitted to

maintaining and using a Tumblr account. He admitted to using the Tumblr account to

contact other users and meet up with them to have sexual encounters while others

watched or while he watched his wife have sex with strangers. He denied, howeve ,

possessing or downloading child pornography.


   17. On November 26, 2018, HSI Agents received information from a co-worker of

Christopher Regan. The coworker informed law enforcement that Christopher Regan

had a Tumblr account linked to Christopher Regan s work email account,

cregan@elfsfreight.com. Information received indicated Christopher Regan had been

communicating with other Tumblr users using the Tumblr username:

 differentdoeforyou. The information received indicated that Christopher Regan was

communicating on Tumblr with his wife, Tanya Regan. During these communications,

Christopher Regan was using Tumblr username differentdoeforyou, and his wife was

using Tumblr username hotmom0984. Christopher and Tanya Regan were discussing

the sexual abuse and sexual encounters with their minor children.



   18. On December 6, 2019, law enforcement applied for and secured a federal search

warrant for Tumblr accounts associated with cre an@elfsfrei ht.com and Tumblr user

names: hotmom0984 and differentdoeforyou. On or about January 10, 2019, law

enforcement received the return from Tumblr on the accounts. Review of the

hotmom0984 account showed ownership to be linked to Tanya Regan and the

differentdoeforyou account was linked to Christo her Regan s email:
Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 8 of 11 PageID #: 8




cregan@elfsfreight.com verifying that the conversation captured by the co-worker on the

iPad as in fact Christopher Regan.


   19. On November 28, 2018,1 reviewed several Tumblr messages, which had been

captured by screen shot on an iPad belonging to the co-worker. I observed screen shots

of a user profile page showing an image of a muscular man with a medical emblem set as

the background, with a title Just a normal uy Medical Doctor in Texas. The username

for the Tumblr account appeared to be “differentdoeforyou,,, and the login information

indicates the email associated with the account is cregan@elfsfreight.com. The

messages I reviewed include messages between “differentdocforyou and

“hotmom0984.” Some of the messages are reproduced below as originally written -

typographical and grammat cal errors in the original text have not been changed or

altered for this affidavit. Messages between the two include, but are not limited to, the

following:


       differentdocforyou: So based on ur page take it ur easy slut huh

       differentdocforyou: Does ur son know mom is easy fuck slut

      hotmom0984: Idk tbh..he walks around calling me a ho and a hooker

      differentdocforyou: Can I tell u why? He is attracted to that, he probably says it
      thinking it make u made or when he is mad right

      hotmom0984: Yes but calls my 9 yr old that too

      differentdocforyou: Ya sorry talk to diana but your going to have to dom him then
      train him to do same he is getting off on that

      hotmom0984: Ok np (no problem)
Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 9 of 11 PageID #: 9




      differentdocforyou: Js ur gonna have to take control now diana son brings friends
      home to do his mom she is like his mom/gf hers gets off watching n making her do
      things for him with meds (325)268-2208. Dr James Kline u can text him just
      talked to him doesn t have a tumbr

      hotmom0984: Nice and ok

      differentdocforyou: Ya I am assuming you’re a minor dick lover too

      hotmom0984: Yes bad but I take and clean ddf

      differentdocforyou: ice

      hotmom0984:Ya

      differentdocforyou: Not huge (sends an erect penis picture)

(Conversation continues)



      differentdocforyou: Js but I am a sure you have seen other doctors for our son
      your gonna have to follow strict orders or this never work and 3 years from now
      still be dealing with same (the conversation continues on grooming the minor
      child by spending time with him alone in her room, watching TV, etc)

      differentdocforyou: Js with in 3 to 5 days you need to start working on his dick
      again. The boys on this page of mine, it has worked for them and 100s others
      when there mom does as I instruct or when I say

      hotmom0984: Ok

      differentdocforyou: And don’t tell him to shave if that’s ur thing n he has hair,
      don t freak if he pre cums in ur mouth or on u. All that is a turnoff for younger

      hotmom0984: He taking shower now then we be in my room for a while.. .ya ik
      and he does shave be we all shave lol

      differentdocforyou: Ok js when u suck it like u would any random domt like pick
      on pimOples, say anything negative etc sorry but seen moms do thos things then
      tell me son don’t like well no crap

      hotmom0984: Nope I don’t do that.. I just suck it lol
Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 10 of 11 PageID #: 10




       differentdocforyou: K js wish u had cameras like diana did. I ould watch her
       sons face to read what he was thinking then next time I tell her do it this way and
       before long he was telling her what to do

       (they discuss whether they will tell dad or not that she will be having sex with her
       son, Tanya tells him that he is willing to do what ever and tells him that he
       husband is waiting on his call)
       differentdocforyou: Ok so are you willing once u get him to that point to be
       ur sons fuck toy basically n give when ever he wants or says

       hotmom0984: Yes

{conversation contin es about how the son will feel like his mom is his girlfriend and he

will treat and expect things a girlfriend would do.)


       differentdocforyou: Well not now but has he improves u will award correct

 they continue to talk about continuing the sexual activity and if he [the son] i not

changed by his birthday, he will need to go to a long term facility, they talk about

later introducing him to threesomes.)

       differentdocforyou: Good so ur man Seems like u fucking son js lok

       hotmom0984: Ya he does lol

       differentdocforyou: Beyond it fixing him u like him doing u

       hotmom0984: Ya
       differentdocforyou: so ur man said u have older son with issues

       hotmom0984: Ya he 17
       differentdocforyou: No fuck u ja (just asking)

       hotmom0984: Not since he was 13

   20. On or about November 27, 2018, law enforcement performed a forensic

ex mination on the Toshiba laptop seized during the search of Tanya and Christopher
Case 6:19-mj-00022-JDL Document 1 Filed 02/14/19 Page 11 of 11 PageID #: 11




Regan s residence. Law enforcement found multiple videos of Tanya Regan having

vaginal and oral sex with what appears to be a minor child. During Tanya Regan s

interview, she admitted to having vaginal and o al sex with her minor son on at least

occasion between the dates of February 2018 to April 2018.


Further affiant sayeth not.


                                        Respectfully submitted,




                                        Homeland Security Investigations
                                        San Angelo, TX




Subscribed and sworn to before me on this day of Janua y 22, 2019




S SCOTT FROST
UNITED STATES MAGISTRATE JUDGE
